82 F.3d 418
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Atheen STIGALL, Plaintiff-Appellant,v.HUMAN RESOURCES CABINET KY, COMMONWEALTH OF;  GylesWilliams, District Manager, Human Resources,Lexington, KY, Defendants-Appellees.
No. 95-5947.
United States Court of Appeals, Sixth Circuit.
April 17, 1996.

1
Before:  MILBURN and BOGGS, Circuit Judges, and BORMAN, District Judge.*

ORDER

2
Atheen Stigall, a pro se Kentucky citizen, appeals the summary judgment for the defendants in this civil rights action filed pursuant to 42 U.S.C. §§ 1983 and 2000e.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The factual background is adequately set forth in the district court's memorandum opinion and order and will not be repeated here.   Suffice it to say that Stigall sued the defendants alleging that her termination as a foster parent was in violation of 42 U.S.C. §§ 1983 and 2000e.   The district court granted the defendants' motion for summary judgment in a memorandum opinion and order filed June 2, 1995.


4
Upon review, we conclude that summary judgment was proper as there is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.  City Mgmt. Corp. v. U.S. Chem.  Co., 43 F.3d 244, 250 (6th Cir.1994).   The Kentucky officials properly removed the foster children from Stigall's home, and the officials did not violate her due process and First Amendment rights while doing so.


5
Accordingly, the summary judgment in favor of the defendants is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Paul D. Borman, United States District Judge for the Eastern District of Michigan, sitting by designation